  Case 16-28165         Doc 39     Filed 02/05/19 Entered 02/05/19 12:56:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28165
         SHARON SPRIGGS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2016.

         2) The plan was confirmed on 01/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-28165        Doc 39       Filed 02/05/19 Entered 02/05/19 12:56:10                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $9,996.00
       Less amount refunded to debtor                             $87.49

NET RECEIPTS:                                                                                     $9,908.51


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $437.83
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,437.83

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                   Unsecured      3,516.00            NA              NA            0.00       0.00
ALTHA WATT                       Unsecured      1,800.00            NA              NA            0.00       0.00
AMERICASH LOANS                  Unsecured      1,908.00            NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured         500.00        362.55          362.55          51.57       0.00
ASCENSION SERVICES               Unsecured      1,938.00       1,938.00        1,938.00        275.64        0.00
AT & T MOBILITY                  Unsecured      1,000.00            NA              NA            0.00       0.00
BARNES AUTO GROUP                Unsecured      9,000.00       2,812.20        2,812.20        399.97        0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA              NA            0.00       0.00
CITY OF BERWYN                   Unsecured         200.00           NA              NA            0.00       0.00
CITY OF BERWYN                   Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO                  Unsecured      2,500.00       1,350.05        1,350.05        192.01        0.00
CITY OF CHICAGO                  Unsecured            NA         764.70          764.70        108.77        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,000.00     10,601.60        10,601.60      1,563.80        0.00
CNAC GLENDALE HEIGHTS            Unsecured      7,200.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         300.00        507.10          507.10          74.80       0.00
CREDIT ACCEPTANCE CORP           Unsecured      6,592.00            NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured         550.00           NA              NA            0.00       0.00
EAN SERVICES                     Unsecured      8,500.00            NA              NA            0.00       0.00
Gateway                          Unsecured     11,000.00            NA              NA            0.00       0.00
HONOR FINANCE LLC                Unsecured     12,597.00            NA              NA            0.00       0.00
HONOR FINANCE LLC                Secured           310.00           NA              NA            0.00       0.00
HORIZON MANAGEMENT               Unsecured      2,588.00            NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured      5,303.00            NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          50.00           NA              NA            0.00       0.00
ILLINOIS LENDING CORP            Unsecured      2,655.00     60,048.00           600.48          75.90       0.00
JVDB ASC                         Unsecured          75.00           NA              NA            0.00       0.00
LIGHTHOUSE FINANCIAL GROUP       Unsecured      3,218.00            NA              NA            0.00       0.00
MIGDAL LAW GROUP LLP             Unsecured         125.00           NA              NA            0.00       0.00
NORTHWEST CAPITAL IN             Unsecured      1,648.00            NA              NA            0.00       0.00
OPPORTUNITY LOANS                Unsecured      1,300.00         873.21          873.21        124.19        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,000.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-28165        Doc 39     Filed 02/05/19 Entered 02/05/19 12:56:10                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
PAYDAY LOAN STORE OF IL INC    Unsecured      1,050.00            NA           NA             0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         419.00        419.27       419.27           52.99        0.00
SECRETARY OF STATE             Unsecured           0.00           NA           NA             0.00        0.00
SIR FINANCE CORP               Unsecured            NA       2,457.00     2,457.00         349.46         0.00
THE SEMRAD LAW FIRM LLC        Unsecured      2,500.00            NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         282.00        281.85       281.85           35.62        0.00
TURNER ACCEPTANCE              Unsecured      8,908.00       8,933.80     8,933.80       1,317.78         0.00
VERIZON                        Unsecured      5,862.00       5,750.17     5,750.17         848.18         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00               $0.00
      Mortgage Arrearage                                    $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
      All Other Secured                                     $0.00                 $0.00               $0.00
TOTAL SECURED:                                              $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $37,651.98           $5,470.68                  $0.00


Disbursements:

       Expenses of Administration                            $4,437.83
       Disbursements to Creditors                            $5,470.68

TOTAL DISBURSEMENTS :                                                                         $9,908.51




UST Form 101-13-FR-S (09/01/2009)
  Case 16-28165         Doc 39      Filed 02/05/19 Entered 02/05/19 12:56:10                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
